           Case 1:15-cv-12595-IT Document 90 Filed 11/13/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MANFRED ELANGWE,                               *
                                               *
       Petitioner,                             *
                                               *
v.                                             *               No. 15-cv-12595-IT
                                               *
STEVEN O’BRIEN,                                *
                                               *
       Respondent.                             *

                                              ORDER
                                          November 13, 2018
TALWANI, D.J.

       Respondent Steven O’Brien’s Status Report [#89] reports that Petitioner Manfred

Elangwe was deported on August 25, 2018. See Status Report Ex. 2 [#89-1]. Respondent

suggests that the case may or may not be moot as a result of the deportation, as Petitioner’s

convictions at issue in his Petition for Writ of Habeas Corpus [#1] may qualify as aggravated

felonies under 8 U.S.C. § 1101(a)(43)(2000) and may subject Petitioner to the collateral

consequence of a permanent bar on readmission. Status Report at 3 [#89]. Respondent suggests

that if the court appoints counsel for Petitioner, such counsel may be able “to investigate

petitioner’s background and navigate the complexities of immigration law on this matter.” Id.

       Under 18 U.S.C. § 3006(A)(a)(2)(B), a court may appoint counsel to a financially eligible

petitioner in a habeas case if “the interests of justice so require.” Here, Petitioner has not sought

to proceed in forma pauperis and has not filed a financial affidavit this court could review to

determine whether he is indigent. Nor does the court have a current address for Petitioner to

direct him to submit such an affidavit.

       Accordingly, the court will stay the action and administratively close the case. If

Petitioner contacts this court and requests a status update (as he has in the past, see Docket
           Case 1:15-cv-12595-IT Document 90 Filed 11/13/18 Page 2 of 2



Entries #72, 75, 76), the clerk shall forward to Petitioner the docket, a copy of this order, and a

blank financial affidavit. Petitioner shall have twenty-one days (21) days thereafter to complete

the affidavit and return it to the court. If Petitioner does so, the court will consider reopening this

case and appointing counsel for Petitioner.

         IT IS SO ORDERED.

Date: November 13, 2018                                /s/ Indira Talwani
                                                       United States District Court




                                                   2
